Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is restarting the time period and citing translation for the foreign reference “Fukano” cited in the rejection that follows. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Lighting Device For Vehicles Having a Primary and Secondary Hologram


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 1 and 5-7, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukano (JP H06230225A). 
Regarding Claim 1, Fukano discloses,  a lighting device for vehicles, having: a primary hologram 6  for generating a lighting function in response to illumination with illumination light, and a secondary hologram system 3,  wherein the secondary hologram system includes: a waveguide substrate 3, an input coupling hologram 4 (Para 0008, 0010) for coupling light from a light source into the waveguide substrate 3, and an output coupling hologram  for coupling light out of the waveguide substrate in the form of the illumination light (Para 0010).
Regarding Claim 5, Fukano discloses in Figure 1 the lighting device as claimed in claim 1, wherein the input coupling hologram 4 is configured as a reflection grating.
Regarding Claim 6, Fukano discloses in Figure 1, the lighting device as claimed in claim 1, wherein the output coupling hologram 5 is configured as a reflection grating.
Regarding Claim 7, Fukano discloses in Figure 1, the lighting device as claimed in claim 1, wherein the output coupling hologram 5 is arranged on a side of the waveguide substrate facing the primary hologram 6 or on a side of the waveguide substrate facing away from the primary hologram.
Regarding Claim 9, Fukano discloses in Figure 1, the lighting device as claimed in claim 1, wherein the primary hologram 6 is a transmission hologram.  
Regarding Claim 12, Fukano discloses in Figure 1, the lighting device as claimed in claim 1, furthermore including the light source, wherein the input coupling hologram 4 is arranged on a side of the waveguide substrate 3 facing the light source 1 or on a side of the waveguide substrate facing away from the light source 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukano in view of Upatnieks (U.S. Patent No. 4, 711,512). 

Upatnieks discloses a hologram lighting device with a variable coupling efficiency that increases as the distance from a coupling hologram increases (Col 4, lines 4-19 and 53-47) to increase the output aperture of the hologram (Col 4, lines 15-20). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the variable output efficiency to increase the output aperture of the hologram relative to the input aperture. 
Regarding Claim 4, Fukano does not disclose the lighting device as claimed in claim 1, wherein at least one of the input coupling hologram or the output coupling hologram provides a spectral filter function.
Upatnieks discloses a hologram lighting device having a spectral filter function (Col 3, lines 19-23) to provide a higher white spectral illumination. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to configure the output or input coupling hologram with a spectral filter function to generate a desired color transmittance. 

Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukano (JP H06230225).
Fukano does not disclose the primary hologram 6 is interchangeable.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the primary hologram 6 removable and interchangeable for repairing and replacing the hologram, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

It would have been obvious to one of ordinary skill in the art at the time of filing to have multiple secondary hologram 3 for increasing the input aperture or size of the input hologram to the primary hologram since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J MAY/Primary Examiner, Art Unit 2875